Citation Nr: 1421392	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-26 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for status post resection of the right distal clavicle, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for left shoulder dislocation with bursitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for status post partial meniscectomy of the left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for status post meniscus tear of the right knee, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for right meralgia paresthetica, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 until his retirement in September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation for right meralgia paresthetica to 10 percent, and denied the remaining claims for an increased rating.  When this case was previously before the Board in October 2010, it was remanded for additional development of the record.   In its October 2010 determination, the Board denied the Veteran's claim for a compensable evaluation for residuals of an injury to the right index finger.  

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by motion above shoulder level, with pain, but no evidence of frequent guarding of movement.

2.  The Veteran is able to raise his left arm above shoulder level, and there is no evidence of fibrous union.

3.  The Veteran's left knee disability results in some limitation of flexion, but not to 30 degrees or less; there is no limitation of extension, nor is there recurrent subluxation or lateral instability.

4.  The Veteran's right knee disability results in some limitation of flexion, but not to 30 degrees or less; there is no limitation of extension, nor is there recurrent subluxation or lateral instability.

5.  The Veteran has no more than mild incomplete paralysis of the right ilio-inguinal nerve.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for status post resection of the right distal clavicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202, 5203 (2013).

2.  The criteria for a rating in excess of 10 percent for dislocation of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202, 5203 (2013).

3.  The criteria for a rating in excess of 10 percent for status post partial meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5259, 5260, 5261 (2013).

4.  The criteria for a rating in excess of 10 percent for status post medial meniscus tear of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5259, 5260, 5261 (2013).

5.  The criteria for a rating in excess of 10 percent for right meralgia paresthetica have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8626, 8639 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated March 2007, prior to the rating decision on appeal, the RO informed the Veteran of the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An October 2008 letter provided the criteria for rating his service-connected disabilities.  Supplemental statements of the case in May 2012 and October 2013 readjudicated the matters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  It is not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).


The Veteran's postservice treatment records are associated with the record, and the RO has arranged for VA examinations.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A VA examination of the joints was conducted in March 2007.  The Veteran reported pain in the shoulders and knees.  An examination of the shoulder girdles revealed no deformity.  There was tenderness in the anterior aspect of both shoulders.  Muscle development appeared normal.  Flexion of the right shoulder was from 0 to 110 degrees; abduction was from 0 to 104 degrees; and internal and external rotation were from 0 to 90 degrees.  Left shoulder flexion was from 0 to 150 degrees; abduction was from 0 to 127 degrees; and internal and external rotation were from 0 to 90 degrees.  There was no apparent additional functional impairment following repetitive use of either shoulder held below horizontal level, but repetitive movement with the shoulders at or above horizontal level caused additional pain.  This function was additionally limited by pain following repetitive use.  

An examination of the knees showed mild tenderness over the medial joint margin of the right knee, but not the left.  There was no joint effusion and no deformity.  Flexion of the right knee was from 0 to 120 degrees without pain, and to 130 degrees with pain.  Left knee flexion was from 0 to 126 degrees and to 140 degrees with pain.  The medial and lateral collateral ligaments were intact, as were the anterior and posterior cruciate ligaments.  Lachman's and McMurray's tests were negative.  The medial and lateral meniscus areas were normal.  There was no apparent additional functional impairment following repetitive use of the left knee, but repetitive movement of the right knee caused additional pain.  

The diagnoses were degenerative arthritis of the right acromioclavicular joint; degenerative arthritis of the left acromioclavicular joint; dislocation of the left shoulder; and internal derangement of the knees.  The examiner noted the left rotator cuff was probably intact; there were no symptoms of a subluxation of the right shoulder and, therefore, the right shoulder rotator cuff was intact; and the Veteran had mild residual symptoms in both knees with pain from chondromalacia patella.  

The Veteran was afforded a VA examination for the peripheral nerves in March 2007.  He reported mild paresthesias in the anterior and lateral aspects of the right thigh.  There was also a sense of fatigue in the thigh.  The nerves involved were the anterior and lateral femoral cutaneous nerves.  An examination showed a patch of markedly decreased sensation over the anterior mid-thigh, extending to the lateral aspect of the thigh.  The area involved was about 8 to 0 inches from the cephalad to caudad and a similar distance medial to lateral aspect on the thigh.  No other abnormal neurological findings were present.  There was no particular tenderness at the anterior superior iliac spine where the nerve courses near the inguinal ligament and descended to the anterior aspect of the thigh.  The diagnosis was meralgia paresthetica, affecting the right thigh.  The examiner stated the problem was fairly symptomatic with activity.

A VA examination of the joints was conducted in November 2008.  The Veteran reported limitation of motion, pain and weakness of the shoulders and knees.  An examination showed flexion of the right shoulder was from 0 to 100 degrees with pain at 90 degrees, and passive flexion was from 0 to 130 degrees.  Abduction was from 0 to 120 degrees with pain beginning at 100 degrees, and passive motion was from 0 to 140 degrees.  External rotation was from 0 to 70 degrees, with pain, and passive was from 0 to 90 degrees.  Internal rotation was from 0 to 60 degrees, active, and 0 to 90 degrees passive.  Pain began at 60 degrees.  There was additional limitation of motion on repetitive use on flexion and abduction.  Active flexion of the left shoulder was from 0 to 130 degrees, with pain, and passive motion was from 0 to 160 degrees.  Abduction was from 0 to 140 degrees, active, with pain, and passive motion was from 0 to 160 degrees.  Internal and external rotation were from 0 to 80 degrees, active with pain.  There was no additional limitation of motion on repetitive use in the left shoulder.  Range of motion of each knee was from 0 to 140 degrees with pain.  There was no additional limitation of motion on repetitive use.  There was crepitus, painful movement and guarding of movement of both shoulders and knees.  No grinding or instability of the knees was reported.  The diagnoses were status post dislocation of the left shoulder with bursitis, status post resection of the distal clavicle of the right shoulder, and status post bilateral knee meniscus tear repairs with post-traumatic arthritis.  

On VA peripheral nerves examination in November 2008, the Veteran complained of pain mainly down the right leg.  It was noted there was no nerve dysfunction.

Service department medical records show the Veteran was seen in May 2009 and reported bilateral medial joint line pain and intermittent swelling bilaterally.  An examination of the Veteran's right knee showed tenderness to palpation on the medial joint line.  The remainder of the examination applies to both knees.  No crepitus was noted and motion was normal.  There was no pain on motion.  Anterior and posterior drawer signs were not present.  Lachman's and McMurray's tests were negative.  Patellofemoral apprehension test was negative.  There was no tenderness on ambulation.  When seen the following month, he reported an occasional giving way sensation, but denied locking or instability.  On examination, range of motion of the knees was symmetric in flexion and extension.  There was tenderness to palpation on the medial joint line and medial patellar facet.  There was a negative patellofemoral grind and apprehension.  Lachman's, varus/valgus stress, anterior/posterior drawer signs, and McMurray's tests were all negative.  Similar findings were recorded in August 2009.  The Veteran was seen for his right shoulder in December 2009.  It was noted that he had received an acromioclavicular joint injection the previous month which offered a little relief.  An examination showed the shoulder musculature was symmetric, with no winging of the scapula.  Range of motion was symmetric and full bilaterally.  There was tenderness to palpation over the acromioclavicular joint.  Supraspinatus, subscapularis and apprehension tests were negative.  

Private medical records show the Veteran was seen in February 2010 for complaints involving the right shoulder.  An examination was consistent with impingement with positive apprehension test and a minimally positive horizontal adduction test.  The impression was subacromial impingement, possible early frozen shoulder.  The Veteran underwent right shoulder surgery in May 2010.  The diagnoses were right shoulder superior labral anteroposterior tear with partial tear of the biceps tendon, glenhumeral joint osteoarthritis and subacromial impingement.  He stated his right shoulder was feeling moderately better in July 2010, but that he was uncomfortable with certain motions

On VA examination of the shoulders in October 2011, it was noted the Veteran was right-handed.  An examination showed that flexion of the right shoulder was to 180 degrees, with pain at 160 degrees.  Abduction was to 180 degrees, with pain at 140 degrees.  Left shoulder flexion and abduction were to 180 degrees, with no objective evidence of pain.  There was no additional limitation of motion following repetitive use testing of either shoulder.  His functional impairment was pain on movement bilaterally, but there was no indication of excess fatigability, swelling, deformity or atrophy.  There was no localized tenderness or pain on palpation of either shoulder.  Muscle strength testing was 5/5 bilaterally.  Hawkins' impingement test, the empty can test and the lift off subscapularis test were positive on the right.  An infraspinatus test was positive bilaterally.  There was no tenderness to palpation of the acromioclavicular joints.  The diagnoses were right shoulder resection of the distal clavicle and left shoulder dislocation with bursitis.  The examiner commented the Veteran had mild arthritis of the left shoulder, and that his bilateral shoulder condition had no impact on his work as a teacher.

The Veteran was examined by the VA for his knees in October 2011.  Range of motion of the right knee was from 0 to 125 degrees, with pain at 90 degrees.  Range of motion of the left knee was from 0 to 90 degrees, with pain at 90 degrees.  Following repetitive use testing, right knee flexion was to 130 degrees, and flexion in the left knee was to 90 degrees.  The examiner noted there was no additional limitation of motion following repetitive use testing.  His functional loss included less movement than normal, weakened movement, pain on movement, swelling and interference with sitting, standing and weight bearing, all bilaterally.  There was no pain to palpation of either knee.  Joint stability tests were normal bilaterally.  There was no history of patellar subluxation or dislocation in either knee.  He had frequent episodes of joint effusion bilaterally, but there was no locking.  The diagnoses were status post partial meniscectomy of the left knee and status post medial meniscus tear of the right knee.  The examiner commented the Veteran had mild degenerative arthritis in each knee.  It was further noted that the Veteran's bilateral knee disability had no impact on his current occupation as a teacher.

A VA peripheral nerves examination was conducted in October 2011.  There was mild incomplete paralysis of the anterior crural nerve and the ilio-inguinal nerve.  The diagnosis was right meralgia paresthetica.

Service department medical records show the Veteran was seen for bilateral knee pain in February 2013.  An examination revealed no erythema or effusion.  He had medial joint line pain.  Motion was described as good, from 0 to 135 degrees.  McMurray's test was negative.  There was no varus or valgus stress instability.  The impression was medial compartment arthritis of the knees.  He reported the next month that his right shoulder was starting to bother him again.  He stated he was developing impingement type symptoms with pain when performing overhead activities, and with certain motions.  An examination of the knees showed no effusion or erythema.  He had some very minimal medial joint line tenderness to palpation.  He had no instability of either knee on stress examination and Lachman testing.  The right upper extremity had 2+ radial pulse and brisk capillary refill.  He had some positive impingement with Hawkins and Neer testing.  Forward elevation was near symmetric to 150 on the right and 160 on the left.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

	Shoulders 

A 30 percent evaluation may be assigned for limitation of motion of the arm of the major extremity midway between the side and shoulder level or at the shoulder level.  When the limitation of motion is to the shoulder level, a 20 percent evaluation is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 30 percent evaluation may be assigned for limitation of motion of the arm of the minor extremity to 25 degrees from the side.  When the motion is limited to midway between the side and shoulder level or at the shoulder level, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 50 percent evaluation may be assigned for fibrous union or other impairment of the humerus of the major extremity.  A 30 percent evaluation may be assigned for recurrent dislocation of the humerus of the major extremity at the scapulohumeral joint with frequent episodes and guarding of all arm movements, or for malunion of the humerus with marked deformity.  With infrequent episodes, and guarding of movement only at the shoulder level, a 20 percent evaluation may be assigned.  A 20 percent evaluation is also assignable for malunion of the humerus with moderate deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

A 40 percent evaluation may be assigned for fibrous union or other impairment of the humerus of the minor extremity.  A 20 percent evaluation may be assigned for recurrent dislocation of the humerus of the minor extremity at the scapulohumeral joint with frequent episodes and guarding of all arm movements or with infrequent episodes, and guarding of movement only at the shoulder level.  A 20 percent evaluation may also be assigned for malunion of the humerus with marked or moderate deformity.  38 C.F.R. § Diagnostic Code 5202.

A 20 percent rating is assignable for dislocation of the clavicle or scapula of the major extremity.  A 20 percent rating may also be assigned for nonunion of the clavicle or scapula with loose movement.  Without loose movement, a 10 percent rating is assignable.  A 10 percent rating may also be assigned for malunion of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

A 20 percent evaluation may be assigned for dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula of the minor extremity with loose movement.  A 10 percent evaluation may be assigned for nonunion of the clavicle or scapula without loose movement or for malunion of the clavicle or scapula.38 C.F.R. §   Diagnostic Code 5203.

Normal range of motion of the shoulder is: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

With respect to the right shoulder, the Veteran's major extremity, while the range of motion has fluctuated, he is able to raise his arm above shoulder level.  Thus, a higher rating based solely on limitation of motion is not warranted.  The March 2007 VA examination demonstrated that there was additional functional impairment on repetitive motion at or above the shoulder level.  Similarly additional limitation of motion was shown following repetitive use testing on the November 2008 VA examination.  This also revealed crepitus, painful movement and guarding.  In February 2010, examination findings were consistent with impingement, and the Veteran underwent surgery on his right shoulder several months later.  The evidence following the surgery shows the Veteran had full range of motion of the right shoulder with pain on the October 2011 VA examination.  There was no swelling, atrophy or tenderness to palpation.  Impingement tests were positive.  

The record also establishes that the Veteran has, at all times, been able to raise his left shoulder to well above shoulder level.  He did have additional functional impairment at and above shoulder level on the March 2007 VA examination.  He also had crepitus, painful movement and guarding when examined by the VA in November 2008.  The Board notes the most recent VA examination, conducted in October 2011, demonstrates he has full range of motion of the left shoulder, and there was no objective evidence of pain.  In addition, there was no additional limitation of motion on repetitive use testing.  There is no indication of any recent dislocations of the left shoulder.

The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's shoulder disabilities.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board notes the most recent VA examination fails to show there was additional limitation of motion on repetitive use.  Under the circumstances, the Board concludes the pain the Veteran experiences does not warrant a higher rating, and is contemplated by the ratings that have been assigned for each shoulder.  In reaching this determination, the Board has considered all appropriate Diagnostic Codes.  

The Veteran is competent to report symptoms he experiences, to include pain and limitation of motion, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 20 percent for the right shoulder or a rating in excess of 10 percent for the left shoulder.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for resection of the distal clavicle of the right shoulder or dislocation of the left shoulder.  

	Knees

A 10 percent evaluation may be assigned for removal of the semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  8 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

While some examinations have shown the Veteran has limitation of motion of each knee, none has demonstrated it is to a compensable degree.  In this regard, the most limitation of motion of the right knee was on the March 2007 VA examination when range of motion was from 0 to 120, and for the left knee, the October 2011 VA examination revealed motion from 0 to 90 degrees.  Such findings do not warrant a compensable rating based on limitation of motion.

The Board notes the Veteran has painful motion, which entitles him to the 10 percent evaluation he is currently assigned for each knee.  See 38 C.F.R. § 4.59 (2013).  The March 2007 VA examination did show the Veteran had additional right knee pain following repetitive movement, but the other examinations had not shown additional impairment following repetitive use testing.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2013) would warrant a higher rating for the Veteran's bilateral knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board points out that the most VA examination shows that repetitive motion did not produce additional limitation in range of motion of either knee.  The Board finds that any pain the Veteran experiences is contemplated in the evaluation that has been assigned for his right or knee disability. 

In addition, instability of either knee has not been shown.  Thus, entitlement to a separate evaluation for lateral instability is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

The Veteran is competent to report symptoms he experiences, to include pain and limitation of motion, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for either knee.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for status post partial meniscectomy of the left knee or for status post meniscus tear of the right knee.

	Right meralgia paresthetica

A 40 percent evaluation may be assigned for complete paralysis of the anterior crural nerve (femoral); paralysis of quadriceps extensor muscles.  A 30 percent evaluation may be assigned for severe incomplete paralysis; a 20 percent evaluation may be assigned when moderate; and a 10 percent evaluation is assignable when mild.  38 U.S.C.A. § 4.124a, Diagnostic Code 8626.

A 10 percent rating may be assigned for severe to complete paralysis of the ilio-inguinal nerve.  When mild or moderate, a noncompensable may be assigned.  38 U.S.C.A. § 4.124a, Diagnostic Code 8630.

The Board acknowledges that the March 2007 VA examination shows there was decreased sensation in the right thigh, but no other neurological abnormalities were present.  The examiner indicated the condition was symptomatic with activity.  As noted above, the Veteran was most recently examined by the VA for this condition in October 2011 and, at that time, the examiner stated it was of mild severity.  In order to assign a higher rating, the record must show the incomplete paralysis is moderate under Diagnostic Code 8626.  

The Veteran is competent to report symptoms he experiences, to include numbness, and the Board finds him to be credible.  However, his reports do not satisfy the schedular criteria for a rating in excess of 10 percent for right meralgia paresthetica.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for right meralgia paresthetica.

Additional considerations

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disabilities on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Increased ratings are not warranted for right shoulder resection of the distal clavicle, for left shoulder dislocation with bursitis, for status post meniscectomy of the left knee, for status post medial meniscus tear of the right knee and for right meralgia paresthetica.  To this extent, the appeal is denied. 


REMAND

The Veteran also asserts an increased rating is warranted for degenerative disc disease of the lumbar spine.  When he was examined by the VA in October 2011, the Veteran asserted he had experienced incapacitating episodes of his low back condition that lasted for at least six weeks in the previous year.  Under Note 1 of Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Veteran is competent to state such treatment was prescribed.  However, while there are extensive records concerning treatment for the Veteran's low back disability, there is nothing in the record establishing that bed rest has been prescribed by a physician for his low back disability.  

Virtual VA records show that the Veteran contacted a VA medical facility by telephone in May 2013 and stated he was having back problems and was in a lot of pain.  He was seen for health maintenance the following month and an examination of the lumbar spine revealed there was no tenderness to palpation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for his low back disability since 2013.  The RO should request the Veteran provide the name of the physician who prescribed bed rest for his degenerative disc disease of the lumbar spine. After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  

2.  Schedule a VA neurological examination to determine the nature and severity of his low back disability.  All indicated tests should be performed.  The record should be made available to the examiner in conjunction with the examination. 

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


